       Case 3:17-cv-00301-SDD-RLB     Document 152       08/27/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA

 CYNTHIA JARRELL
                                             CONSOLIDATED CASE NO.
       Plaintiff,                            3:17-cv-00301-SDD-RLB

 vs.

 WRIGHT NATIONAL FLOOD
 INSURANCE COMPANY,

       Defendant.


 CONSOLIDATED WITH AND PERTAINS TO:

17-cv-00772-SDD-RLB    Adams, et al. v. Wright National Flood Insurance Company
17-cv-00735-SDD-RLB    Aiken, et al. v. Wright National Flood Insurance Company
17-cv-00709-SDD-RLB    Allen, et al. v. Wright National Flood Insurance Company
17-cv-00805-SDD-RLB    Anderson, et al. v. Wright National Flood Insurance Company
17-cv-01381-SDD-RLB    Barclay v. Wright National Flood Insurance Company
17-cv-01123-SDD-RLB    Barnes v. Wright National Flood Insurance Company
17-cv-00715-SDD-RLB    Barney, et al. v. Wright National Flood Insurance Company
17-cv-01553-SDD-RLB    Beysselance, et al. v. Wright National Flood Insurance Company
17-cv-00796-SDD-RLB    Blackard, et al. v. Wright National Flood Insurance Company
17-cv-00722-SDD-RLB    Bond v. Wright National Flood Insurance Company
17-cv-00782-SDD-RLB    Broussard, et al. v. Wright National Flood Insurance Company
17-cv-01367-SDD-RLB    Brown v. Wright National Flood Insurance Company
17-cv-00789-SDD-RLB    Bryant, et al. v. Wright National Flood Insurance Company
17-cv-00707-SDD-RLB    Casselberry, et al. v. Wright National Flood Insurance Company
17-cv-01343-SDD-RLB    Chehl, et al. v. Wright National Flood Insurance Company
17-cv-01369-SDD-RLB    Clardy v. Wright National Flood Insurance Company
17-cv-00737-SDD-RLB    Coleman, et al. v. Wright National Flood Insurance Company
17-cv-00769-SDD-RLB    Cothern v. Wright National Flood Insurance Company
17-cv-01500-SDD-RLB    Courtney, et al. v. Wright National Flood Insurance Company
17-cv-00806-SDD-RLB    Curtis-Pea v. Wright National Flood Insurance Company
17-cv-00761-SDD-RLB    Daniels v. Wright National Flood Insurance Company
       Case 3:17-cv-00301-SDD-RLB     Document 152       08/27/20 Page 2 of 6




17-cv-00800-SDD-RLB    Dedon, et al. v. Wright National Flood Insurance Company
17-cv-00705-SDD-RLB    Diaz, et al. v. Wright National Flood Insurance Company
17-cv-00909-SDD-RLB    Dyer v. Wright National Flood Insurance Company
17-cv-00716-SDD-RLB    Ford, Sr. v. Wright National Flood Insurance Company
17-cv-00741-SDD-RLB    Fortenberry, et al. v. Wright National Flood Insurance Company
17-cv-00751-SDD-RLB    French, et al. v. Wright National Flood Insurance Company
17-cv-00728-SDD-RLB    Garcia, et al. v. Wright National Flood Insurance Company
17-cv-00748-SDD-RLB    Hall, et al. v. Wright National Flood Insurance Company
17-cv-01651-SDD-RLB    Harris, et al. v. Wright National Flood Insurance Company
17-cv-01330-SDD-RLB    Harrison, et al. v. Wright National Flood Insurance Company
17-cv-00758-SDD-RLB    Harrison v. Wright National Flood Insurance Company
17-cv-00753-SDD-RLB    Herbert v. Wright National Flood Insurance Company
17-cv-00746-SDD-RLB    Jacobs v. Wright National Flood Insurance Company
17-cv-00734-SDD-RLB    Kanada v. Wright National Flood Insurance Company
17-cv-00791-SDD-RLB    Karajulles-Taylor v. Wright National Flood Insurance Company
17-cv-01122-SDD-RLB    Laird v. Wright National Flood Insurance Company
17-cv-00712-SDD-RLB    Larry v. Wright National Flood Insurance Company
17-cv-00804-SDD-RLB    Lathers v. Wright National Flood Insurance Company
17-cv-00745-SDD-RLB    Lee v. Wright National Flood Insurance Company
17-cv-00713-SDD-RLB    Leleu v. Wright National Flood Insurance Company
17-cv-00738-SDD-RLB    Lemons, et al. v. Wright National Flood Insurance Company
17-cv-00750-SDD-RLB    Lyles, et al. v. Wright National Flood Insurance Company
17-cv-00766-SDD-RLB    McCutcheon, Jr. v. Wright National Flood Insurance Company
17-cv-01647-SDD-RLB    McDaniel v. Wright National Flood Insurance Company
17-cv-00799-SDD-RLB    McDaniel, et al. v. Wright National Flood Insurance Company
17-cv-00794-SDD-RLB    Mellion, et al. v. Wright National Flood Insurance Company
17-cv-01596-SDD-RLB    Meyer, et al. v. Wright National Flood Insurance Company
17-cv-01339-SDD-RLB    Meyers, et al. v. Wright National Flood Insurance Company
17-cv-00778-SDD-RLB    Mitchell, et al. v. Wright National Flood Insurance Company
17-cv-00729-SDD-RLB    Morris v. Wright National Flood Insurance Company
17-cv-00739-SDD-RLB    Morris v. Wright National Flood Insurance Company
17-cv-01121-SDD-RLB    Motichek, et al. v. Wright National Flood Insurance Company
17-cv-00754-SDD-RLB    Neal v. Wright National Flood Insurance Company
17-cv-00704-SDD-RLB    O'Conner, et al. v. Wright National Flood Insurance Company

                                         2
         Case 3:17-cv-00301-SDD-RLB             Document 152        08/27/20 Page 3 of 6




17-cv-01366-SDD-RLB            P and N Enterprises v. Wright National Flood Insurance Company
17-cv-00802-SDD-RLB            Pace, et al. v. Wright National Flood Insurance Company
17-cv-01591-SDD-RLB            Padial v. Wright National Flood Insurance Company
17-cv-01575-SDD-RLB            Plantation Car Wash v. Wright National Flood Insurance Company
17-cv-01410-SDD-RLB            Porche, et al. v. Wright National Flood Insurance Company
17-cv-00718-SDD-RLB            Porter, et al. v. Wright National Flood Insurance Company
17-cv-00786-SDD-RLB            Reid, et al. v. Wright National Flood Insurance Company
17-cv-01574-SDD-RLB            Richardson v. Wright National Flood Insurance Company
17-cv-00755-SDD-RLB            Robinson v. Wright National Flood Insurance Company
17-cv-00752-SDD-RLB            Ruiz v. Wright National Flood Insurance Company
17-cv-00714-SDD-RLB            Sagona v. Wright National Flood Insurance Company
17-cv-00733-SDD-RLB            Scott v. Wright National Flood Insurance Company
17-cv-01124-SDD-RLB            Sibley v. Wright National Flood Insurance Company
17-cv-01052-SDD-RLB            Smith, et al. v. Wright National Flood Insurance Company
17-cv-01556-SDD-RLB            Smith v. Wright National Flood Insurance Company
17-cv-01348-SDD-RLB            Southern v. Wright National Flood Insurance Company
17-cv-00767-SDD-RLB            Spears v. Wright National Flood Insurance Company
17-cv-01341-SDD-RLB            Spencer v. Wright National Flood Insurance Company
17-cv-00759-SDD-RLB            St. Angelo, Jr. v. Wright National Flood Insurance Company
17-cv-01532-SDD-RLB            Stewart, et al. v. Wright National Flood Insurance Company
17-cv-00798-SDD-RLB            Tate, et al. v. Wright National Flood Insurance Company
17-cv-00787-SDD-RLB            Tureau, et al. v. Wright National Flood Insurance Company
17-cv-00749-SDD-RLB            Ward v. Wright National Flood Insurance Company
17-cv-00756-SDD-RLB            White, et al. v. Wright National Flood Insurance Company
17-cv-00784-SDD-RLB            Winnfield v. Wright National Flood Insurance Company
17-cv-00762-SDD-RLB            Young v. Wright National Flood Insurance Company

                                              ORDER

        Before the Court is the Motion to Quash Subpoenas Issued to ATA Consulting, LLC filed

 by Plaintiffs on May 29, 2020. (R. Doc. 145). The Motion is Opposed. (R. Doc. 148). The Court

 notes at the outset that it has resolved several other disputes regarding the discovery at issue and




                                                   3
        Case 3:17-cv-00301-SDD-RLB              Document 152         08/27/20 Page 4 of 6




some others remain pending. It is not clear if this issue – whether the Court would permit

subpoenas issued to ATA Consulting, LLC – is even still in dispute.

       Plaintiffs seek to quash subpoenas issued by Defendant to ATA Consulting, LLC, a third

party to this litigation. Parties have limited standing to quash subpoenas served on non-parties

pursuant to Rule 45. See Frazier v. RadioShack Corp., No. 10-855, 2012 WL 832285, at *1

(M.D. La. Mar. 12, 2012) (“[A] plaintiff cannot challenge a Rule 45 subpoena directed to a third

party on the basis that it violates another person’s privacy rights . . ., that the subpoena is overly

broad, or that the subpoena seeks information that is irrelevant because only the responding third

party can object and seek to quash a Rule 45 subpoena on those grounds.”). Nevertheless, a

party has standing to move for a protective order pursuant to Rule 26(c) seeking to limit the

scope of discovery, even if the party does not have standing pursuant to Rule 45(d) to bring a

motion to quash a third-party subpoena. Singletary v. Sterling Transp. Co., 289 F.R.D. 237, 240

n. 2 (E.D. Va. 2012); Auto–Owners Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D. 426, 429

(M.D. Fla. 2005); Washington v. Thurgood Marshall Acad., 230 F.R.D. 18, 22 (D.D.C. 2005).

“The court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). Rule 26(c)’s

“good cause” requirement indicates that the party seeking a protective order has the burden “to

show the necessity of its issuance, which contemplates a particular and specific demonstration of

fact as distinguished from stereotyped and conclusory statements.” In re Terra Int'l, Inc., 134

F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th

Cir. 1978)).

       Plaintiffs’ argument is that the subpoenas issued to ATA Consulting, LLC should be

quashed because they “seek documents related to non-retained experts more than three months



                                                   4
        Case 3:17-cv-00301-SDD-RLB              Document 152       08/27/20 Page 5 of 6




after the close of non-expert discovery.” (R. Doc. 145 at 5). Plaintiffs represent that their retained

expert is Tommy Tomkins of ATA Consulting, LLC, but that ATA Consulting, LLC itself is not

a retained expert, such that the subpoenas issued to ATA Consulting, LLC constitute untimely

and inappropriate fact discovery. (R. Doc. 145 at 6). Citing to excerpts of the Tomkins

deposition and expert reports, Defendant highlights various purportedly inconsistent statements,

and suggests that the subpoenas issued to ATA Consulting, LLC are intended to be a vehicle

toward clarity surrounding the expert designation and reports. Defendant suggests that the

subpoenas seek essentially two categories of information: (1) information regarding the estimate

relied upon by Tomkins; and (2) financial information regarding the retention of Tomkins and

purportedly ATA Consulting, LLC as an expert. (R. Doc. 148 at 15).

       The Court granted Defendant’s request to extend the expert and dispositive motion

deadlines to August 31 and September 30, 2020, respectively, by way of Order dated July 2,

2020. (R. Doc. 151). This Court’s July 2, 2020 Order references and adopts the July 2, 2020

Order in Robert (“Bobby”) and Tina Annison v. Metropolitan Property and Casualty Insurance

Company, Case No. 3:17-cv-1629-SDD-EWD (Entry No. 57) (hereinafter, the “Annison

Order”). Therein, the lack of clarity with regard to the identity of Plaintiffs’ retained expert was

noted, specifically citing Plaintiffs’ designation of Tommy Tomkins juxtaposed with Tomkins’s

report stating that ATA Consulting, LLC was retained. (Annison Order, p. 12).

       Further, the Annison Order, adopted in this docket, contemplates the extension of the

expert and dispositive motion deadlines in order to seek discovery from ATA Consulting, LLC

and/or Austin Tanner to fully understand the Tomkins expert report and any remaining issues.

Therein, we stated that, “[o]ther than discovery directed to and/or a deposition of

Tanner/ATA, there appears to be no way for Defendant to obtain the photographs (or determine



                                                  5
         Case 3:17-cv-00301-SDD-RLB                  Document 152           08/27/20 Page 6 of 6




whether they still exist), much less determine whether the photographs do, in fact, support

Tomkins’s opinions expressed in his Report. Given this, it appears that modifications to the

Scheduling Order requested by Defendant are critically important to Defendant and its ability to

defend the Action.” (Annison Order, p. 14) (emphasis added). We also made a finding of

exceptional circumstances to depose Tanner, while explicitly not dictating the method which

Defendant may use to obtain the expert discovery it seeks. (Annison Order, pp. 16-17).

         While the focus of the Annison Order is on the photographs Defendant seeks in

connection with Tomkins’s expert report, the reasoning therein is applicable here. Defendant has

established good cause for the discovery directed to ATA. Plaintiff has not raised with the Court

any objection to any specific request contained in the subpoenas on any grounds other than the

suggestion of general untimeliness as fact discovery.1 Because the Court finds this argument

without merit, the Court finds it appropriate to deny Plaintiffs’ Motion to Quash.

         Based on the foregoing,

         IT IS ORDERED that the Motion to Quash Subpoenas Issued to ATA Consulting, LLC

(R. Doc. 145) filed by Plaintiffs on May 29, 2020 is DENIED.

         IT IS FURTHER ORDERED that the deadline for the subpoenas issued by Defendant,

Wright National Flood Insurance Company, shall be fourteen (14) days from the date of this

Order.

         Signed in Baton Rouge, Louisiana, on August 27, 2020.



                                                    S
                                                    RICHARD L. BOURGEOIS, JR.
                                                    UNITED STATES MAGISTRATE JUDGE

1
  The Court notes that there is a corresponding Motion to Compel filed by Defendant in Alabama and transferred to
this Court in Wright National Flood Insurance Company v. ATA Consulting, LLC, Case No. 3:20-mc-00078-SDD-
RLB, raising substantive issues and objections, which objections are being addressed by way of separate order.

                                                        6
